     Case 19-10214 Doc              491 Filed 05/11/20 Entered                       05/11/20 11:50:32
                 Desc              Main Document           Page                      1 of 12




                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VERMONT

    IN RE:                                                       )
                                                                 )
    HERMITAGE INN REAL ESTATE                                    )        19-10214-cab
    HOLDING COMPANY, LLC, et.al.                                 )        (Substantively Consolidated)
                                                                 )        Chapter 7 cases
                                               Debtor.           )



     OBJECTION OF HERMITAGE CLUB MEMBER GROUP, INC. TO MOTION OF
                  BERKSHIRE BANK TO COMPEL CLOSING
                    AND REQUEST FOR RELATED RELIEF

         Hermitage Club Member Group, Inc., a Delaware corporation (the “Member Group”),

objects to the Emergency Motion of Berkshire Bank to Compel Closing [Docket No. 484] (the

“Motion”) and moves the Court to enter an Order granting related relief. In support of its

Objection and request for related relief, the Member Group states as follows:

                                                 Introduction

         1.      The Local Rules of this Court require that any motion be accompanied by a

certification that counsel has conferred with the party against which it seeks relief. Vermont

Local Bankruptcy Rules (“VLBR”), Rule 9013-1. The Motion fails to provide that certification1.

The facts of this matter illustrate the importance of that requirement, not as a technical hurdle,

but as a substantive mechanism for resolving disputes and avoiding the needless expenditure of

time and resources by the Court and the parties to this matter. A phone call. An email. Any

moment of common sense or courtesy would have avoided the need for this Motion or, at the

very least, allowed the moving party to accurately state the facts.


1
 The Motion is styled as an “Emergency” in accordance with VLBR 9075-1, a standard it doesn’t meet either. It is
not clear that VLBR 9075-1 is meant to incorporate the notice requirements of VLBR 9013-1.
  Case 19-10214 Doc           491 Filed 05/11/20 Entered                05/11/20 11:50:32
              Desc           Main Document           Page               2 of 12


                                       Procedural History

       2.     The Member Group and the Trustee are parties to a written Real Estate and Asset

Purchase and Sale Agreement (the “Agreement”).

       3.     On April 1, 2020, the Court entered an Order approving the Agreement between

the Trustee and the Member Group and authorizing the sale of certain assets owned by the

Debtors (the “Hermitage Assets”) to the Member Group as provided for in the Agreement

[Docket No. 462] (the “Sale Order”).

       4.     The Sale Order incorporates by reference, and attaches, the Agreement and

authorizes the Trustee to perform in accordance with the terms of the Agreement.[Sale Order, ¶

5, p. 14]

       5.     Berkshire Bank (the “Bank”) holds a first mortgage on the Hermitage Assets. The

Bank assented to the terms of the sale and reviewed and approved the form of the Sale Order.

                                       Factual Background

       The Bankruptcy Contingencies have not been Satisfied.

       6.     Subsequent to the entry of the Sale Order, on April 15, 2020, James Barnes filed a

Notice of Appeal from the entry of the Sale Order. [Docket No. 469] (the “Barnes Appeal”). The

Appeal is pending and has not been resolved.

       7.     The Agreement provides that:




                                               2
  Case 19-10214 Doc             491 Filed 05/11/20 Entered                   05/11/20 11:50:32
              Desc             Main Document           Page                  3 of 12


        SECTION 2.20. - BANKRUPTCY CONTINGENCIES

        A.       All of the agreements and obligations by and between the parties under this
        Agreement are subject to and contingent upon approval of the Court in the Bankruptcy
        Proceeding as and when set forth herein. The transaction contemplated herein is
        subject to the entry of the Sale Order as a Final Order by the Court authorizing the
        sale of the Assets to Buyer free and clear of all liens, claims and encumbrances pursuant
        to the terms of this Agreement and Section 363(b) and (f) of the Bankruptcy Code after
        notice to Debtor’s creditors and parties in interest pursuant to Rule 2002 of the Federal
        Rules of Bankruptcy Procedure, and subject to the assignment and assumption of the
        Assigned Contracts, including the Glebe Lease.

       Agreement, Section 2.20 (A), page 15 (emphasis added)

       8.     “Final Order” is defined in the Agreement (page 3) as an order from which no

timely appeal has been taken or from which an appeal has been taken and the appeal has been

resolved. The Sale Order is not a Final Order. The “Bankruptcy Contingencies” have not been

satisfied.

       The Trustee is Unable to Deliver Title as Required by the Agreement

       9.     Section 2.2.1 provides that:

        The Real Property is to be conveyed by Seller to Buyer by a good and sufficient quitclaim
        deed(s) that is immediately recorded with appropriate governmental authorities at the cost
        and expense of the Buyer (collectively, the “Deed”) in the form mutually acceptable to
        Seller and Buyer and the Title Company (as hereinafter defined) conveying to Buyer good
        and clear record and marketable to the Real Property (as defined in Section 2.2.2)…

       Agreement, 2.2.1(a), page 5.

       10.    Section 2.2.2 defines “good and clear record and marketable” title as follows:

       Title to the Real Property shall be considered good and clear record and marketable if
       either Seller or Buyer can obtain a title insurance commitment covering the Real Property
       from a title insurance company doing business in the State of Vermont, subject only to (i)
       the standard exclusions and exceptions, excluding mechanics liens (as to which Seller
       shall deliver a standard affidavit to the title insurance company sufficient to enable the
       title insurance company to delete from Buyer’s title insurance policy any exception for
       mechanics liens arising through Seller), excluding the survey exception (only if Buyer has
       obtained an ALTA Survey acceptable to the Title Company for the survey exception to be
       deleted), (ii) the Permitted Exceptions, and (iii) real estate taxes, betterments, charges, Fire
       District charges and assessments, special or otherwise, which shall be adjusted as
       hereinafter provided in Section 2.6. Any matter which is the subject of a Vermont Title

                                                  3
     Case 19-10214 Doc           491 Filed 05/11/20 Entered                   05/11/20 11:50:32
                 Desc           Main Document           Page                  4 of 12


       Standard at the time for delivery of the Deed shall be governed by such Standard, to the
       extent applicable.

       Agreement, Section 2.2.2, page 6-7

       11.     In sum, the Trustee is required to deliver title that permits the Buyer to obtain a

clean title commitment. The Trustee has been unable to meet this standard because of the Barnes

Appeal and because of four instances of notice deficiencies set forth in the draft title

commitment, to wit:

a.      In favor of Thomas White and Elizabeth Armstrong: (a) Writ of Attachment recorded May 1, 2017
        in Book 333, page 343 of the Wilmington, Vermont land records, and (b) Judgment Order
        recorded December 6, 2017 in Book 337, page 540 of the Wilmington, Vermont land records. (the
        “White Lien”)

b.      Judgment Order in favor of Builder’s Services, Inc. recorded March 20, 2018 in Book A9, page
        247 of the Dover, Vermont land records. (the “Builders Services Lien”)

c.      Writ of Attachment in favor of OpcoAmericas LLC dba Aethos Consulting Group recorded
        October 26, 2018 in Book 343, page 271 of the Wilmington, Vermont land records. (the “Opco
        Lien”)

d.      Mechanic’s Lien in favor of Horizon (or Horizon’s) Engineering, Inc. recorded December 20, 2018
        in Book 344, page 277 of the Wilmington, Vermont land records. (the “Horizon Lien”)


Draft title commitment, Connecticut Attorneys Title Insurance Company, page 38 (collectively, the
“Notice Deficiencies”)

       12.     The Trustee and counsel to the Buyer communicate daily. The Trustee is also in

regular communication with Title Company counsel.

       13.     Neither the Bank, nor its counsel, have spoken with counsel to the Member Group

since the entry of the Sale Order.

       14.     The Trustee advises that with respect to the White Lien, the Builder Services Lien

and the Opco Lien, that service of the sale motion was provided to counsel for the parties in the

underlying state court actions in which the liens were granted. The title company has advised the

Member Group that if the Court confirms the sufficiency of that notice it will remove the lien

exceptions for the White Lien, the Builder Services Lien and the Opco Lien.


                                                   4
  Case 19-10214 Doc             491 Filed 05/11/20 Entered                 05/11/20 11:50:32
              Desc             Main Document           Page                5 of 12


        15.    The Trustee maintains that the Horizon lien has lapsed as a matter of law.

        16.    The Member Group, in reliance upon the Court’s finding that it is a good faith

buyer in accordance with 11 USC § 363(m) and the absence of any facts that would allow any

trier of fact to find otherwise, is prepared to accept the Barnes Appeal exception to title and

waive the requirement for entry of a Final Order and this failure by the Trustee to provide

marketable title as defined in the Agreement.

        17.    The Member Group, through this pleading, seeks confirmation as required by the

Title Company that the notice provided by the Trustee, as set forth above, is sufficient.

                                            Argument

        The Factual Premise for the Motion is False

        18.    The Motion should be denied because it fails to meet the requirements of VLBR

Rules 9013-1 and 9075-1. The factual premise of the Motion, that there has been no reason for

the failure to close or that the Trustee was not aware of that reason, are false. The existence of

the Barnes Appeal is a matter of record. The Notice Deficiencies as cited by the Title Company

have been communicated to the Trustee, including by email dated April 30, 2020 (11:46 am

EST).

        19.    The terms of the Agreement, as incorporated into the Sale Order, are

uncontroverted. The Trustee is unable to perform in accordance with the Agreement because of

the Barnes Appeal and the Notice Deficiencies, both of which are noted as exceptions in the title

commitment and prevent Trustee from meeting the title standard set forth in Section 2.2.2 of the

Agreement.

        20.    The Barnes Appeal prevents the Sale Order from being a Final Order and, as a

result, the contingency defined in Section 2.20(A) of the Agreement has not been satisfied.



                                                 5
  Case 19-10214 Doc            491 Filed 05/11/20 Entered                 05/11/20 11:50:32
              Desc            Main Document           Page                6 of 12


      21.     It is the Trustee, not the Member Group, that cannot perform.

      Notice Provided to the White Lien, the Builder Services Lien and the Opco Lien Holders
      was Sufficient

      22.     In evaluating the sufficiency of notice, the court reviews both the statutory

requirements and constitutional due process concerns. Section 363 provides that, “[t]he trustee,

after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1).

      23.     The notice referred to in § 363(b)(1) is governed by Fed.R.Bankr.P. 6004(a),

which requires the clerk of the bankruptcy court to give notice of the proposed sale to all

lienholders not less than twenty days prior to the proposed sale, in the manner provided by

Fed.R.Bankr.P. 2002(a)(2). Rule 2002(c), refers to and makes itself subject to Rule 6004.

      24.     Bankruptcy Rule 6004(c) requires that notice “shall be made in accordance with

Rule 9014 and shall be served on the parties who have liens or other interests in the property to

be sold.”

      25.     Rule 9014 provides that “reasonable notice and opportunity for hearing shall be

afforded any party against whom relief is sought” and instructs that the motion be served “in the

manner provided for service of a summons and complaint by Rule 7004....” Rule 7004,

governing process, incorporates salient portions of Rule 4 of the Federal Rules of Civil

Procedure, but additionally permits service by first class mail under various circumstances.

Fed.R.Bankr.P. 7004(b). When service is to be made on a corporation, service may be made by

mailing a copy of the summons and complaint “to the attention of an officer, a managing or

general agent, or to any other agent authorized by appointment or by law to receive service of

process....” Fed.R.Bankr.P. 7004(b)(3).




                                                  6
  Case 19-10214 Doc             491 Filed 05/11/20 Entered                 05/11/20 11:50:32
              Desc             Main Document           Page                7 of 12


         26.   The due process clause of the Fifth Amendment requires that notice be reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of the action

and to afford them an opportunity to present their objections. Mullane v. Central Hanover Bank

& Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950).

         27.   Rule 7004(b) authorizes services of process by service on a defendant's attorney,

when the attorney has an agency relationship to the corporation. In re Honigman, 141 B.R. 76,

78 (Bankr.E.D.Pa.1992).      Even in absence of a notice of appearance in the underlying

bankruptcy case, when an attorney appears in matter integrally related to the bankruptcy case, the

attorney has implicit authority to accept notice and service on the attorney is sufficient. See,

Reisman v. First New York Bank for Business (In re Reisman), 139 B.R. 797, 801

(Bankr.S.D.N.Y.1992).

         28.   Attorneys can be authorized to accept service of process implicitly as well as

explicitly. Beloit Liquidating Trust v. Beloit Walmsley Limited (In re Harnischfeger Industries,

Inc.), 288 B.R. 79, 82–83 (Bankr.D.Del.2003) (citation omitted). “To find an implied agency,

courts look at all the circumstances under which the defendant appointed the attorney to measure

the extent of the authority that the client intended to confer.” Ms. Interpret v. Rawe Druck–und–

Veredlungs—GmbH (In re Ms. Interpret), 222 B.R. 409, 416 (Bankr.S.D.N.Y.1998).

         29.   In this instance the service made by the Trustee was made upon counsel who

represented the lienholders in the underlying state court actions for purposes of establishing the

liens.

         30.   With respect to the White Lien and the Opco Lien, this was also the party who is

listed as the notice recipient on the proof of claim. See, Proof of Claim No. 35 (White); Proof of

Claim No. 74 (Opco).



                                                 7
  Case 19-10214 Doc           491 Filed 05/11/20 Entered                05/11/20 11:50:32
              Desc           Main Document           Page               8 of 12




      31.     Counsel for the White Lienholder, Opco Lienholder and Builders Services

Lienholders have subsequently written to the Trustee to acknowledge that:


       Ray,

       This is to acknowledge that this firm represents Thomas Whit Armstrong and Elizabeth
       Armstrong in the above-referenced matter [the bankruptcy proceeding] and received
       actual notice of the sale motion and entry of the attached sale order.

       Thank you,
       Celeste

Email message Celeste E. Laramie (Gravel & Shea PC) to Raymond Obuchowski, May 8, 2020
(4:14 pm EST).


      32.     Counsel to the Opco Lienholder has similarly confirmed that:

      Ray,

      This is to acknowledge that until April 6, 2020, this firm represented claimant
      OpCoAmericas LLC d/b/a Aethos Consulting Group in the above-referenced matter [the
      bankruptcy proceeding], and, during such period of representation, received actual notice
      of the sale motion [ECF #324, 325] and entry of the attached sale order [ECF #462].

      Best Regards

      Adam

Email message Adam Waite (Costello, Valente & Gentry, P.C. ) to Raymond Obuchowski, May
8, 2020 (2:11 pm EST).

      33.     Counsel to Builders Services has also confirmed that:

      Dear Ray

      This is to acknowledge that this firm represents Builder’s Services Inc. in the above-
      referenced matter [the bankruptcy proceeding] and received actual notice of the sale
      motion and entry of the attached sale order.


      Timothy J. Wells


                                               8
  Case 19-10214 Doc             491 Filed 05/11/20 Entered                 05/11/20 11:50:32
              Desc             Main Document           Page                9 of 12


Email message Timothy Wells (Wells Law Office) to Raymond Obuchowski, May 8, 2020 (2:05
pm EST).

      34.       Notice to counsel in these circumstances meets all of the statutory requirements

and constitutional due process requirements.

      35.       The Horizon Lien is a mechanic’s lien in favor of Horizon (or Horizon’s)

Engineering, Inc. recorded December 20, 2018 in Book 344, page 277 of the Wilmington,

Vermont land records. Under Vermont state law, the lienholder was required to commence an

action and obtain an attachment prior to June 18, 2019. 9 V.S.A. § 1921 et seq. The intervening

bankruptcy does not excuse this performance and the failure to perfect is fatal to the viability of

the lien. See, Town of Colchester v. Hinesburg Sand & Gravel, Inc. (In re APC Const., Inc.),

112 B.R. 89, 108–16 (Bankr.D.Vt. 1990); In re Cusson, 412 B.R., 646, 655 (D.Vt.2009). No

such action was commenced and the lien is no longer perfected. Id.

Relief Sought

       a. The Motion

      36.       The Motion fails to meet the most basic obligations of good faith. The Bank’s

patience, cooperation and substantial financial commitment to the sale process are noteworthy.

Counsel to the Bank has been a material part of that effort. That the Bank wishes to get paid,

sooner rather than later, is both understandable and appropriate. Nevertheless, a basic inquiry

into the facts of the matter doesn’t seem too much to ask. Section 1927 of title 28, provides that:

Any attorney or other person admitted to conduct cases in any court of the United States or any
Territory thereof who so multiplies the proceedings in any case unreasonably and vexatiously
may be required by the court to satisfy personally the excess costs, expenses, and attorneys' fees
reasonably incurred because of such conduct.


28 U.S.C. § 1927




                                                 9
   Case 19-10214 Doc             491 Filed 05/11/20 Entered                  05/11/20 11:50:32
               Desc             Main Document          Page                  10 of 12


        37.     The Member Group is a group of concerned stakeholders who wish to preserve the

 resort for the benefit of the public, the community and the membership. They too have made a

 substantial commitment to the process. The Motion is another impediment in a difficult process

 at a very difficult time.

        38.     The Member Group does not seek sanctions from the Bank or counsel for filing the

 Motion, they are willing to acknowledge the good intentions of the Bank and counsel and to

 work cooperatively to a common end. They will afford the Bank and counsel the benefit of the

 doubt and the professional accommodation and respect they are entitled to. The Member Group

 simply asks that they be treated similarly.

        39.     For the reasons set forth above, the Motion should be denied.

         b. The Notice Relief

        40.     The Notice provided by the Trustee was reasonable and met all of the applicable

 statutory and constitutional standards. To enable the Trustee to meet the title standards set forth

 in the Agreement, the Member Group asks that the Court enter a supplementary order confirming

 that notice, as provided, was sufficient.

         c. The Horizon Lien

        41.     The Horizon Lien has lapsed as a matter of law. To enable the Trustee to meet the

 title standards set forth in the Agreement, the Member Group asks that the Court enter a

 supplementary order confirming that the lien has lapsed.

        Wherefore, the Member Group prays that the Court deny the Motion, that the Court enter

a supplementary order confirming that notice as provided was sufficient, that the Court confirm

that the Horizon lien has lapsed, and that the Court grant such other and further relief as is just.




                                                   10
  Case 19-10214 Doc            491 Filed 05/11/20 Entered                  05/11/20 11:50:32
              Desc            Main Document          Page                  11 of 12


                                              Hermitage Club Member Group, Inc.,

                                              By its attorneys,



 Date: May 11, 2020                             /s/ Peter J. Haley ___________________
                                                Pro Hac Vice
                                                Mass. Bar No. 543858
                                                Nelson Mullins Riley & Scarborough LLP
                                                One Post Office Square, 30th Floor
                                                Boston, MA 02109
                                                (617) 217-4714
                                                (617) 217-4750 (fax)
                                                peter.haley@nelsonmullins.com


                                                Andrew C. Helman
                                                MURRAY, PLUMB & MURRAY
                                                75 Pearl Street, P.O. Box 9785
                                                Portland, Maine 04104-5085
                                                (207) 773-5651




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and to counsel as follows:

       For the White Lienholders:

       Celeste E. Laramie at claramie@gravelshea.com

       For the Opco Lienholders:

       Adam Waite at waite@cvglawoffice.com

       For the Builders Services Lienholders

       Timothy Wells at wellslawvt@aol.com

       For Horizon:



                                                 11
  Case 19-10214 Doc        491 Filed 05/11/20 Entered             05/11/20 11:50:32
              Desc        Main Document          Page             12 of 12


      Jon L. Warzocha, P.G, Chief Executive Officer at jwarzocha@horizonsengineering.com
      Andrew Nadeau, lienholder signatory, anadeau@horizonsengineering.com



Dated: May 11, 2020                     /s/ Peter J. Haley




                                           12
